Exhibit 10.8
Time Warner Inc. 2010 Stock Incentive Plan
RSU Director Agreement, Version 1 (10RUDIR)
For Use from September 2010
Restricted Stock Units Agreement
General Terms and Conditions
                    WHEREAS, the Company has adopted the Plan (as defined
below), the terms of which are hereby incorporated by reference and made a part
of this Agreement; and
                    WHEREAS, the Committee has determined that it would be in
the best interests of the Company and its stockholders to grant the restricted
stock units (the “RSUs”) provided for herein to the Non-Employee Director
pursuant to the Plan and the terms set forth herein.
                    NOW, THEREFORE, in consideration of the mutual covenants
hereinafter set forth, the parties agree as follows:

1.   Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

  a)   “Disability” means medical or health reasons that render the Non-Employee
Director unable to continue to serve as a member of the Board.     b)   “Notice”
means (i) the Notice of Grant of Restricted Stock Units that accompanies this
Agreement, if this Agreement is delivered to the Non-Employee Director in “hard
copy,” and (ii) the screen of the website for the stock plan administration with
the heading “Vesting Schedule and Details,” which contains the details of the
grant governed by this Agreement, if this Agreement is delivered electronically
to the Non-Employee Director.     c)   “Non-Employee Director” means an
individual who is a member of the Board of Directors of the Company who, as of
the close of business on the date of the annual meeting of stockholders of the
Company, is not an employee of the Company or any subsidiary of the Company, and
shall have the same meaning as may be assigned to the terms “Holder” or
“Participant” in the Plan. For the purposes hereof, a “subsidiary” of the
Company shall mean any corporation, partnership or other entity in which the
Company owns, directly or indirectly, an equity interest of 50% or more.     d)
  “Plan” means the equity plan maintained by the Company that is specified in
the Notice, which equity plan has been provided to the Non-Employee Director
separately and forms a part of this Agreement, as such plan may be amended,
supplemented or modified from time to time.     e)   “Retirement” means
(i) ceasing to be a director of the Company by reason of mandatory retirement
pursuant to any policy or plan of the Company applicable to

 



--------------------------------------------------------------------------------



 



      Non-Employee Directors or (ii) ceasing to be a director of the Company
following either (x) completion of at least five years of service as a director,
in the aggregate or (y) having served as a director of the Company for at least
five consecutive annual meetings of stockholders of the Company.

  f)   “Shares” means shares of Common Stock of the Company.     g)  
“Termination of Service due to Election Results” means ceasing to serve as a
director of the Company because either (i) having been nominated for reelection,
the Non-Employee Director is not re-elected by the stockholders of the Company
to serve as a member of the Board or (ii) having been re-elected by fewer than a
majority “for” votes of the votes cast by the stockholders at a stockholders’
meeting in an uncontested election of director, the Non-Employee Director’s
offer to resign is accepted by the Board.     h)   “Vesting Date” means the
vesting date set forth in the Notice.

2.   Grant of Restricted Stock Units. The Company hereby grants to the
Non-Employee Director (the “Award”), on the terms and conditions hereinafter set
forth, the number of RSUs set forth on the Notice. Each RSU represents the
unfunded, unsecured right of the Non-Employee Director to receive a Share on the
date(s) specified herein. RSUs do not constitute issued and outstanding shares
of Common Stock for any corporate purposes and do not confer on the Non-Employee
Director any right to vote on matters that are submitted to a vote of holders of
Shares.   3.   Dividend Equivalents and Retained Distributions. If on any date
while RSUs are outstanding hereunder the Company shall pay any regular cash
dividend on the Shares, the Non-Employee Director shall be paid, for each RSU
held by the Non-Employee Director on the record date, an amount of cash equal to
the dividend paid on a Share (the “Dividend Equivalents”) at the time that such
dividends are paid to holders of Shares. If on any date while RSUs are
outstanding hereunder the Company shall pay any dividend other than a regular
cash dividend or make any other distribution on the Shares, the Non-Employee
Director shall be credited with a bookkeeping entry equivalent to such dividend
or distribution for each RSU held by the Non-Employee Director on the record
date for such dividend or distribution, but the Company shall retain custody of
all such dividends and distributions unless the Board has in its sole discretion
determined that an amount equivalent to such dividend or distribution shall be
paid currently to the Non-Employee Director (the “Retained Distributions”);
provided, however, that if the Retained Distribution relates to a dividend paid
in Shares, the Non-Employee Director shall receive an additional amount of RSUs
equal to the product of (I) the aggregate number of RSUs held by the
Non-Employee Director pursuant to this Agreement through the related dividend
record date, multiplied by (II) the number of Shares (including any fraction
thereof) payable as a dividend on a Share. Retained Distributions will not bear
interest and will be subject to the same restrictions as the RSUs to which they
relate. Notwithstanding anything else contained in this paragraph 3, no payment
of Dividend Equivalents or Retained Distributions shall occur before the first
date on which a payment could be made without subjecting the Non-Employee
Director to tax under the

2



--------------------------------------------------------------------------------



 



    provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

4.   Vesting and Delivery of Vested Securities.

  a)   Subject to the terms and provisions of the Plan and this Agreement, no
later than 60 days after the Vesting Date with respect to the Award, the Company
shall issue or transfer to the Non-Employee Director the number of Shares
corresponding to such Vesting Date and the Retained Distributions, if any,
covered by the Award. Except as otherwise provided in paragraphs 5, 6 and 7, the
vesting of such RSUs and any Retained Distributions relating thereto shall occur
only if the Non-Employee Director has continued to serve as a director of the
Company on the Vesting Date and has continuously so served since the Date of
Grant (as defined in the Notice).     b)   RSUs Extinguished. Upon each issuance
or transfer of Shares in accordance with this Agreement, a number of RSUs equal
to the number of Shares issued or transferred to the Non-Employee Director shall
be extinguished and such number of RSUs will not be considered to be held by the
Non-Employee Director for any purpose.     c)   Final Issuance. Upon the final
issuance or transfer of Shares and Retained Distributions, if any, to the
Non-Employee Director pursuant to this Agreement, in lieu of any fractional
Share, the Non-Employee Director shall receive a cash payment equal to the Fair
Market Value of such fractional Share.     d)   Section 409A. Notwithstanding
anything else contained in this Agreement, no Shares shall be issued or
transferred to a Non-Employee Director before the first date on which a payment
could be made without subjecting the Non-Employee Director to tax under the
provisions of Section 409A of the Code.

5.   Termination of Service as a Director.

a)       If the Non-Employee Director’s service as a director of the Company is
terminated by the Non-Employee Director for any reason other than those
described in clauses (b) and (c) below prior to the Vesting Date, then the RSUs
covered by the Award and all Retained Distributions relating thereto shall be
completely forfeited on the date of any such termination of service.
b)       If the Non-Employee Director’s service as a director of the Company
terminates prior to the Vesting Date (i) as a result of his or her death or
Disability, (ii) as a result of his or her Retirement or (iii) as a result of a
Termination of Service Due to Election Results, then the RSUs and all Retained
Distributions relating thereto shall fully vest on the date of any such
termination and Shares subject to the RSUs shall be issued or transferred to the
Non-Employee Director, as soon as practicable, but no later than 90 days
following such termination of service as a director.

3



--------------------------------------------------------------------------------



 



c)       The RSUs and all Retained Distributions relating thereto shall vest in
the event a Non-Employee Director (a “withdrawing Non-Employee Director”
terminates his or her service as a member of the Board (i) for reasons of
personal or financial hardship; (ii) to serve in any governmental, diplomatic or
any other public service position or capacity; (iii) to avoid or protect against
a conflict of interest of any kind; (iv) on the advice of legal counsel; or
(v) on a case by case basis in the discretion of the Board, for any other
extraordinary circumstance that the Board determines to be comparable to the
foregoing; provided that the payment of the Shares shall not occur before the
first date on which a payment could be made without subjecting the Non-Employee
Director to tax under the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). The withdrawing Non-Employee Director
shall abstain from participating in any determination made by the Board with
respect to any matter relating to the foregoing.
d)       In the event the Non-Employee Director ceases to serve as a director of
the Company, the Non-Employee Director shall have no claim against the Company
with respect to the RSUs and related Retained Distributions, if any, other than
as set forth in this paragraph 5, the provisions of this paragraph 5 being the
sole remedy of the Non-Employee Director with respect thereto.

6.   Acceleration of Vesting Date. In the event a Change in Control, subject to
paragraph 7, has occurred, to the extent that any such occurrence also
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A(a)(2)(A)(v) of the Code (a “409A Change of Control
Event”), (A) the Award will vest in full upon the occurrence of a Change in
Control and (B) Shares subject to the RSUs shall be issued or transferred to the
Non-Employee Director, as soon as practicable, but in no event later than
60 days following such Change in Control, along with any Retained Distributions
related thereto; provided, however, that notwithstanding the foregoing, to the
extent that any such occurrence does not constitute a 409A Change of Control
Event, the RSUs shall vest as described under this paragraph 6, but the issuance
of Shares shall be made at the times otherwise provided hereunder as if no
Change of Control had occurred.   7.   Limitation on Acceleration.
Notwithstanding any provision to the contrary in the Plan or this Agreement, if
the Payment (as hereinafter defined) due to the Non-Employee Director hereunder
as a result of the acceleration of vesting of the RSUs pursuant to paragraph 6
of this Agreement, either alone or together with all other Payments received or
to be received by the Non-Employee Director from the Company or any of its
Affiliates (collectively, the “Aggregate Payments”), or any portion thereof,
would be subject to the excise tax imposed by Section 4999 of the Code (or any
successor thereto), the following provisions shall apply:

  a)   If the net amount that would be retained by the Non-Employee Director
after all taxes on the Aggregate Payments are paid would be greater than the net
amount that would be retained by the Non-Employee Director after all taxes are
paid if the Aggregate Payments were limited to the largest amount that would
result in no

4



--------------------------------------------------------------------------------



 



      portion of the Aggregate Payments being subject to such excise tax, the
Non-Employee Director shall be entitled to receive the Aggregate Payments.

  b)   If, however, the net amount that would be retained by the Non-Employee
Director after all taxes were paid would be greater if the Aggregate Payments
were limited to the largest amount that would result in no portion of the
Aggregate Payments being subject to such excise tax, the Aggregate Payments to
which the Non-Employee Director is entitled shall be reduced to such largest
amount.

    The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.       The determination of whether any reduction of
Aggregate Payments is required and the timing and method of any such required
reduction in Payments under this Agreement or in any such other Payments
otherwise payable by the Company or any of its Affiliates consistent with any
such required reduction, shall be made by the Non-Employee Director, including
whether any portion of such reduction shall be applied against any cash or any
shares of stock of the Company or any other securities or property to which the
Non-Employee Director would otherwise have been entitled under this Agreement or
under any such other Payments, and whether to waive the right to the
acceleration of the Payment due under this Agreement or any portion thereof or
under any such other Payments or portions thereof, and all such determinations
shall be conclusive and binding on the Company and its Affiliates. To the extent
that Payments hereunder or any such other Payments are not paid as a consequence
of the limitation contained in this paragraph 7, then the RSUs and Retained
Distributions related thereto (to the extent not so accelerated) and such other
Payments (to the extent not vested) shall be deemed to remain outstanding and
shall be subject to the provisions hereof and of the Plan as if no acceleration
or vesting had occurred. .       The Company shall promptly pay, upon demand by
the Non-Employee Director, all legal fees, court costs, fees of experts and
other costs and expenses which the Non-Employee Director incurred in any actual,
threatened or contemplated contest of the Non-Employee Director’s interpretation
of, or determination under, the provisions of this paragraph 7.   8.  
Withholding Taxes. The Non-Employee Director agrees that,

  a)   Obligation to Pay Withholding Taxes. Upon the payment of any Dividend
Equivalents and the vesting of the Award of RSUs and the Retained Distributions
relating thereto, the Non-Employee Director will be required to pay to the
Company any applicable Federal, state, local or foreign withholding tax due as a
result of such payment or vesting. The Company’s obligation to deliver the
Shares subject to the RSUs or to pay any Dividend Equivalents or Retained
Distributions shall be subject to such payment. The Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct from the
Dividend Equivalent, Shares issued in connection with the vesting or Retained
Distribution, as applicable, or any payment of any kind otherwise due to the
Non-Employee

5



--------------------------------------------------------------------------------



 



      Director any Federal, state, local or foreign withholding taxes due with
respect to such vesting or payment.

  b)   Payment of Taxes with Stock. Subject to the Committee’s right to
disapprove any such election and require the Non-Employee Director to pay the
required withholding tax in cash, the Non-Employee Director shall have the right
to elect to pay the required withholding tax associated with a vesting with
Shares to be received upon vesting. Unless the Company shall permit another
valuation method to be elected by the Non-Employee Director, Shares used to pay
any required withholding taxes shall be valued at the Fair Market Value of a
Share on the date the withholding tax becomes due (hereinafter called the “Tax
Date”). Notwithstanding anything herein to the contrary, if a Non-Employee
Director who is required to pay the required withholding tax in cash fails to do
so within the time period established by the Company, then the Non-Employee
Director shall be deemed to have elected to pay such withholding taxes with
Shares to be received upon vesting. Elections must be made in conformity with
conditions established by the Committee from time to time     c)   Conditions to
Payment of Taxes with Stock. Any election to pay withholding taxes with stock
must be made on or prior to the Tax Date and will be irrevocable once made.

9.   Changes in Capitalization and Government and Other Regulations. The Award
shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 10 of the
Plan (generally relating to adjustments to the number of Shares subject to the
Award, upon certain changes in capitalization and certain reorganizations and
other transactions).   10.   Forfeiture. A breach of any of the foregoing
restrictions or a breach of any of the other restrictions, terms and conditions
of the Plan or this Agreement, with respect to any of the RSUs or any Dividend
Equivalents and Retained Distributions relating thereto, except as waived by the
Board or the Committee, will cause a forfeiture of such RSUs and any Dividend
Equivalents or Retained Distributions relating thereto.   11.   No Right of
Non-Employee Director to Continue to Serve. Nothing contained in the Plan or
this Agreement shall confer on any Non-Employee Director any right to continue
to serve as a director of the Company.   12.   Notices. Any notice which either
party hereto may be required or permitted to give the other shall be in writing
and may be delivered personally or by mail, postage prepaid, addressed to Time
Warner Inc., at One Time Warner Center, New York, NY 10019, attention Director,
Global Stock Plans Administration, and to the Non-Employee Director at his or
her address, as it is shown on the records of the Company, or in either case to
such other address as the Company or the Non-Employee Director, as the case may
be, by notice to the other may designate in writing from time to time.

6



--------------------------------------------------------------------------------



 



13.   Interpretation and Amendments. The Board and the Committee (to the extent
delegated by the Board) have plenary authority to interpret this Agreement and
the Plan, to prescribe, amend and rescind rules relating thereto and to make all
other determinations in connection with the administration of the Plan. The
Board or the Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan, provided that no such amendment
shall adversely affect the rights of the Non-Employee Director under this
Agreement without his or her consent.   14.   Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors and assigns, and shall be binding upon and inure to the benefit of
the Non-Employee Director and his or her legatees, distributees and personal
representatives.   15.   Copy of the Plan. By entering into the Agreement, the
Non-Employee Director agrees and acknowledges that he or she has received and
read a copy of the Plan.   16.   Governing Law. The Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to any choice of law rules thereof which might apply the laws of any
other jurisdiction.   17.   Waiver of Jury Trial. To the extent not prohibited
by applicable law which cannot be waived, each party hereto hereby waives, and
covenants that it will not assert (whether as plaintiff, defendant or
otherwise), any right to trial by jury in any forum in respect of any suit,
action, or other proceeding arising out of or based upon this Agreement.   18.  
Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York and the jurisdiction of the United States District Court for the
Southern District of New York for the purposes of any suit, action or other
proceeding arising out of or based upon this Agreement. Each of the parties
hereto to the extent permitted by applicable law hereby waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that such suit, action or
proceeding in the above-referenced courts is brought in an inconvenient forum,
that the venue of such suit, action or proceedings, is improper or that this
Agreement may not be enforced in or by such court. Each of the parties hereto
hereby consents to service of process by mail at its address to which notices
are to be given pursuant to paragraph 12 hereof.   19.   Personal Data. The
Company may hold, collect, use, process and transfer, in electronic or other
form, certain personal information about the Non-Employee Director for the
exclusive purpose of implementing, administering and managing the Non-Employee
Director’s participation in the Plan. The Non-Employee Director understands that
the following personal information is required for the above named purposes:
his/her name, home address and telephone number, office address and telephone
number, e-mail

7



--------------------------------------------------------------------------------



 



    address, date of birth, citizenship, country of residence at the time of
grant, work location country, Company unique ID, title, compensation paid,
termination date and reason, tax payer’s identification number, tax equalization
code, US Green Card holder status, any shares of stock held in the Company,
details of all grants of RSUs (including number of grants, grant dates, vesting
type, vesting dates, and any other information regarding RSUs that have been
granted, canceled, vested, or forfeited) with respect to the Non-Employee
Director, estimated tax withholding rate (if applicable), brokerage account
number (if applicable), and brokerage fees (the “Data”). The Non-Employee
Director understands that Data may be transferred to third parties assisting the
Company in the implementation, administration and management of the Plan,
including the brokers approved by the Company, the broker selected by the
Non-Employee Director from among such Company-approved brokers (if applicable),
tax consultants and the Company’s software providers (the “Data Recipients”).
The Non-Employee Director understands that some of these Data Recipients may be
located outside the Non-Employee Director’s country of residence, and that the
Data Recipient’s country may have different data privacy laws and protections
than the Non-Employee Director’s country of residence. The Non-Employee Director
understands that the Data Recipients will receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Non-Employee Director’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Non-Employee Director’s behalf by a broker or other third party
with whom the Non-Employee Director may elect to deposit any Shares acquired
pursuant to the Plan. The Non-Employee Director understands that Data will be
held only as long as necessary to implement, administer and manage the
Non-Employee Director’s participation in the Plan. The Non-Employee Director
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Non-Employee Director understands
that the Non-Employee Director may, at any time, review Data and may provide
updated Data or corrections to the Data by written notice to the Company. Except
to the extent the collection, use, processing or transfer of Data is required by
law, the Non-Employee Director may object to the collection, use, processing or
transfer of Data by contacting the Company in writing. The Non-Employee Director
understands that such objection may affect his/her ability to participate in the
Plan. The Non-Employee Director understands that he/she may contact the
Company’s Stock Plan Administration to obtain more information on the
consequences of such objection.

8